Citation Nr: 1728209	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-26 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right knee patellofemoral syndrome with degenerative changes prior to January 7, 2014 and the proper effective date for a 50 percent rating.

2.  Entitlement to an initial compensable evaluation for limitation of flexion of the right leg.

3.  Entitlement to an increased evaluation in excess of 10 percent for left knee patellofemoral syndrome with degenerative changes prior to January 7, 2014 and the proper effective date for a 50 percent rating. 

4.   Entitlement to an initial compensable evaluation for limitation of flexion of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to February 1992

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 

In April 2014, the Board remanded this matter for additional development.  

In a September 2014 rating decision, the RO granted a 50 percent rating for limitation of extension of each knee.  The RO also assigned separate non-compensable ratings for limitation of flexion of each knee.  

In August 2015, the Board denied an evaluation in excess of 10 percent prior to January 7, 2014 and in excess of 50 percent after January 7, 2014 for right knee patellofemoral syndrome with degenerative changes; denied an initial compensable evaluation for limitation of flexion of the right knee; denied an evaluation in excess of 10 percent for left knee patellofemoral syndrome with degenerative changes prior to January 7, 2014 and in excess of 50 percent thereafter; and denied an initial compensable evaluation for limitation of flexion of the left knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a November 2016 memorandum decision, vacated the Board's decision and remanded the matter to the Board, as reflected in the characterization of the issues on the front page of this decision.  In that decision, the Court notes that the Veteran did not address the Board's denial of disability ratings in excess of 50 percent for the period after January 7, 2014 for his left and right knee patellofemoral syndrome; accordingly, the Court found that the Veteran had abandoned his appeal as to this issue and dismissed the appeal as to the abandoned issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for an increased evaluation in July 2005.  In September 2006, he underwent a VA examination.  On physical examination, the examiner noted flexion of both knees to 100 degrees, with pain from 90 degrees.  There was no additional limitation of motion of the knees with repetitive use and no findings regarding extension of the knee were provided.

In May 2014, the Veteran was afforded another VA examination for his knee disability.  The examiner noted flexion of both knees to 60 degrees, with pain throughout the range of motion.  The Veteran had extension of the right knee to 0 degrees, without objective evidence of painful motion.  He had left knee extension to 0 degrees, with painful motion from 45 degrees.  Following repetitive range of motion testing, flexion of both knees was to 60 degrees.  The VA examiner indicated that the Veteran did not experience additional limitation of motion of the knees with repetitive use testing.  He further noted that the Veteran had functional loss, including less movement than normal, pain on movement, and disturbance of locomotion. 

The Court noted that when a claim involves a musculoskeletal disability, the examiner and rating specialist must consider the effects of pain on the Veteran's range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.40 (2016) (requiring an evaluation of "functional loss . . . due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion").  The Court stated that although pain itself does not rise to the level of functional loss, when evaluating disabilities of the musculoskeletal system under Diagnostic Codes that are based upon limitation of motion, the medical examiner must consider pain that results in functional loss.  Mitchell v. Shinseki, 25. 32, 43 (2011); see DeLuca, 8. at 206.  A functional loss results when the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance" is inhibited.  38 C.F.R. § 4.40.  

In this case, the Veteran contends that he should have been initially assigned a 30 percent rating for each knee.  The Veteran asserts that in the May 2014 VA examination, the examiner found the Veteran had flexion of the right and left knees to 60 degrees, with objective evidence of painful motion at 0 degrees.  The Veteran also contends that the examiner reported functional loss that included less movement than normal, pain on movement, and disturbance of locomotion.  He contends that the objective evidence of painful motion at 0 degrees in conjunction with the examiner's findings of "additional functional loss attributed to pain on motion" should be considered and supports a 30 percent rating.

In the Board's August 2015 decision, the Board found that "[t]he evidence does not show flexion of either knee limited to 45 degrees."  The Board also noted that the Veteran "had flexion of the knees to 60 degrees albeit with pain throughout the range of motion" and stated that it had considered the Veteran's complaints of painful movement.  The Board concluded, however, that compensable ratings were not warranted because "joint pain alone . . . without evidence of decreased functional ability does not warrant higher ratings" and because "there was no demonstration that the pain resulted in additional functional loss as the Veteran retained bilateral knee flexion to 60 degrees even with repetitive-use testing."  

The Court noted that there is evidence that the bilateral knee disabilities result in functional loss because the examiner reported that functional loss included "less movement than normal," "painful motion," and "disturbance of locomotion."  The Court noted that in assigning the proper evaluation, this Court has instructed that medical opinions addressing the symptoms and severity of musculoskeletal disabilities must, to the extent possible, express any functional loss in terms of the degree of additional range of motion loss so VA can assign a schedular evaluation that accurately reflects the extent of overall functional loss. See DeLuca, 8. at 206-07; see also Mitchell, 25. at 37, 43-44 (discussing DeLuca's application).  The Court determined that in this case, the examiner did not satisfy this requirement of expressing functional loss in terms of the degree of additional range of motion loss.  Although the Veteran basically asserted that the examiner satisfied this requirement when he noted painful motion at 0 degrees flexion, the Court stated that it was not convinced by this argument because painful motion, by itself, does not constitute functional loss and the examiner also noted no additional loss of range of motion on repetitive use testing.  Accordingly, the Court stated that the August 2015 decision was vacated with regard to the denial of initial compensable disability ratings for limitation of flexion of the left and right knees and remanded these matters for the Board to provide an adequate examination that expresses the Veteran's functional loss in terms of the degree of additional range-of-motion loss.  See Mitchell, 25. at 43; DeLuca, 8. at 206-07; see also Stegall v. West, 11. 268, 270-71 (1998) (remanding where a VA examination was "inadequate for evaluation purposes"). 

The Board notes that a current knee examination may not show the status of the Veteran's knee disability when the 2006 examination was conducted.  Nonetheless, the Court has instructed that a new examination be conducted and an appropriate opinion will be requested.  The Board further notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court required a pain assessment in an examination in order for the examination to be adequate:  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  A new examination also will not remedy the lack of testing performed in 2006 for an assessment from that time period.  However, in an effort to be thorough the new examination should include these findings.

The Veteran also asserts that the assignment of the 50 percent rating for each knee should made prior to January 7, 2014, which was the date of the Board hearing as that date did not reflect when the increase in disability began since the Veteran had testified to the supporting symptoms being in effect prior to the hearing.  It was argued that the Veteran should be provided an opportunity to clarify when the symptoms warranting 50 percent ratings initiated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that he may submit a statement clarifying the nature and severity of his bilateral knee disability over the course of the appeal, and that he may provide supporting evidence documenting the date of the increase in symptomatology warranting 50 percent ratings prior to January 7, 2014.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected bilateral knee disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knee.  The DBQ should be filled out completely as relevant.  The examiner should address the pertinent DeLuca, Mitchell, and Correia supra, directives as outlined above.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should review the prior 2006 and 2014 examinations.  The examiner should include a retrospective medical opinion addressing the nature and severity of all of the symptoms of the Veteran's bilateral knee disability from 2005 onward, if possible, based on the statements of the Veteran, two lay statements of T.P. (dated in October 2006) and of J.T (dated in February 2009), and the two prior VA examinations.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence for the relevant time period).  The examiner should express, to the extent possible, the Veteran's functional loss in terms of the degree of additional range of motion with regard to any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, as well as asserted impaired ability to kneel, squat, stand, and sit, which inhibited work duties and driving.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record to include the matters of the proper effective dates for a 50 percent rating for each knee (prior to January 7, 2014).  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

